 WINDSOR PLACE CORP.Windsor Place Corp.andLocal 32B-32J, ServiceEmployees International Union,AFL-CIO andLocal 2,New York.State Independent Union ofBuilding Service Employees and Factory Work-ers,N.F.I.U.,Party to the Contract.Case 2-CA-2073724 September 1985DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 29 April 1985 Administrative Law JudgeWinifredD.Morio issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order2as modified.-AMENDED CONCLUSION OF LAWSubstitute the following for Conclusion of Law3:"3.By assisting Local 2 in obtaining authoriza-tioncards from its employees; by recognizingLocal 2 as the collective-bargaining representativealthough Local 2 did not represent an uncoercedmajority of its employees; and by executing a con-tractwith Local 2 covering its employees at 155East 52nd Street New York, New York, at a timewhen Local 2 did not represent an uncoerced ma-jority and by maintaining such contract in effect,iTheRespondent has excepted to some of the judge's credibility find-ings TheBoard's establishedpolicy is not to overrulean administrativelaw judge'scredibilityresolutions unless theclearpreponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWallProducts,91NLRB 544 (1950), enfd.188 F 2d362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsWe agree with the judge that Hogan's authorizationcard for Local 2cannot be used to establish that union'smajority status because Hoganalso signeda card for Local 32B-32Jand therecorddoes not clearly in-dicate that he intendedonly the Local 2 card to evidencehis designationof a bargaining agentWe disavow the judge's finding,however, thatHogan signedthe Local2 card under circumstances amounting to duressAs thereare only two employees in the bargaining unit and Hogan's cardis not valid, we find it unnecessary to determine whether Radoncic's cardshould be countedWe disavow the judge's finding that a union must demonstrate its ma-jontystatus before an employer can recognize it Rather, an employercan recognize a union without such a demonstration,but risks 8(a)(2) li-ability for recognizing a unionsupportedby a minorityof theunit em-ployeesLadiesGarmentWorkers (Bernhard-AltmannTexasCorp.) vNLRB,366 U S 731, 739-740 (1960) We modifythe judge's conclusionsof law and recommendedOrderaccordingly'2We amend the judge's recommendedOrderto include an inadvert-ently omitted provision445the Respondent has engaged,and is engaging, inunfair,labor practiceswithin themeaning of Sec-tion 8(a)(1) and(2) of the Act."ORDERThe National Labor Relations board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Windsor Place Corp., New York, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.Substitute the following for paragraph 1(b)."(b) Encouraging membership in Local 2 by re-quiring employees to join that organization as acondition of obtaining or retaining employment."_David Pollack, Esq.,counsel for the General Counsel.Joel Spivak, Esq.andKenneth Meiselas, Esq. (Solotoff andSpivak),of Great Neck, New York, counsel for theRespondent.DECISIONSTATEMENT OF THE CASEWINIFRED D. MORIO, Administrative Law Judge. Thiscase was tried before me. on February 4, 1985, at NewYork, New York. The complaint, whichwas issued onDecember 27, 1984, by the Acting Regional Director foragainstWindsor'Place - ' Corp.(Respondent/Company) alleged, in substance, that Re-spondent, through its vice president, urged and solicitedits employees to sign cards for Local 2, New York StateIndependent Union of Building Service Employees andFactory Workers, N.F.I.U. (Local 2) authorizing Local 2as their collective-bargaining representative and thatthereafterRespondent recognized Local 2 and enteredinto and maintaineda collective-bargaining agreementwith Local 2, notwithstanding that the Union did notrepresent an uncoerced majority of Respondent's em-ployees. The complaintalso allegedthat the collective-bargaining agreement contained both a union-securityprovision which required employees to become membersof Local 2 after the 30th day following the commence-ment of their employment and a dues-checkoff provision.The answer denied that Respondent committed theunfair labor practices as alleged.'All parties were afforded an opportunity to participatein the proceedings,to cross-examine witnesses,to argueorally, and to file briefs. Briefs were filed -by both par-ties.On the entire record in this case and my observationof the witnesses and after careful consideration, I makethe followingiDuring the hearing the General Counsel moved to amend the com-plaint to delete par. 12. Themotion was granted276 NLRB No. 51 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTIJURISDICTIONThe pleadings establish the parties admit and I findthat the Respondent is an employer engaged in coinmerce within the meaning of Section 2(2) (6) and (7) ofthe ActIITHE STATUS OF THE LABOR ORGANIZATIONThe pleadings establish the parties admit and I findthat Local 2 is a labor organization within the meaningof Section 2(5) of the ActThe pleadings establish the parties admit and I findthatLocal 32B-32J Service Employees InternationalUnion AFL-CIO (Local 32B-32J/Umon) the ChargingParty is a labor organization within the meaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESRespondent is engaged in the management operationand rental of apartment houses 2 In the course of its business operationsRespondent has executed collective bargaining agreementswith Local 2 for some of its buildings and with Local 32B-32J for its other buildings InJuly 1984 8 Respondent assumed control of a building located at 155 East 52d Street New York New York (the52d Street location)The present case involves eventswhich occurred at that location after Respondent coinmenced its operations at the buildingPnor to July the maintenance work at the 52d Streetlocation was performed by an independent service contractorwhose employees were members of Local 32B-32J and were covered by a collective bargaining agreement between the service contractor and that UnionThe services of that contractor were terminated whenthe building was purchased and the contractors employees were not retained 4 According to Ed Benedict Respondent s vice president a few days after Respondentbegan its operations at the 52d Street location two employees Patrick Hogan and Tom Rogan were hired toperform maintenance work at the new location Prior tohis employment at the 52d Street location Hogan hadworked as a superintendent for Benedict at anotherbuilding where the employees were represented by Local32B-32J However on July 13 Hogan s employment atthat location was terminated by Thomas Eschmann aRespondent supervisor because of difficulties that Hoganhad with tenants S Hogan then applied to Benedict for aposition as a superintendent at the 52d Street locationand he commenced work at that location about the endof July Rogan was also hired about the same time Thusin late July or early August Respondent had two maintenance employees at the new location According toBenedict in early August he either met with or had a2Respondent manages buildingsfor othercorporationsJAll incidents occurred in 1984* Respondentdid not purchase this buildings It is unclearwhetherthe buildings where Hogan had worked wereowned or managed by Respondent However it is clear that Benedictwas a central figure in connectionwith bothof those buildings and withthe 52d Street locationtelephone call from Roy Cottone an officer of Local 2 6Benedict knew Cottone because he had negotiated collective bargaining agreements with him for other apartment buildings According to Benedict Cottone told himthat he had authorization cards from the two employeesat the 52d Street location However it does not appearfurther action was taken by Cottone at this time 7 Renedict did not testify that Cottone showed him authorizeLion cards in August Cottone s affidavit does not statethat he had a meeting or conversation with Benedict inAugust about the 52d Street location According to thataffidavitCottone s first contact with the 52d locationoccurred on October 5 when Hogan called him and expressed an interest in joining Local 2Benedict was uncertain about when he had the nextcontact with Cottone about the 52d Street location but itwas some timebefore October 12 According to Benedictduring this conversations Cottone stated that hewanted to meet with Benedict to discuss a contract buthe could not do so because there were Local 32B-32Jpickets in front of the building Cottone asked Benedictwhat he was going to do about the pickets It does notappear that Benedict responded to that inquiry Benedicttestified that his next contact with Cottone about the52d Street location occurred on or about October 11During this conversation Cottone told him that he hadcards from two employees Hogan and another employeewhose name Cottone could not pronounce Benedictassumed that the unnamed employee was Enver Radoncicwho had replaced Rogan when he left in early SeptemberBenedict testified that after this conversationCottone came to his office on October 12 to discuss acontractDuring this meetingCottone told Benedictthat he was familiar with provisions of the Local 2 contract but Benedict replied that they had to discuss thewage issueAt some point Cottone called Hogan andRadoncic to Benedict s office and an agreement wasreached about a wage increase Benedict claimed that hedid look at the authorization cards and he compared signatures during this meeting but he did not know whetherhe did this before or after he discussed the wage increasewith Cottone Benedict also could not recall whether theissue of the Union s majority status was discussed beforeor after they discussed the wage increase Initially Benedict stated that he did not know that Hogan was or hadbeen a member of Local 32B-32J but he later admittedthat he knew thatHogan was a memberof Local 32B-32J when he was employed at the other locationPatrick Hogan commenced his employment with Respondent in January at a building located at 4863 Broadway and he worked there for a few months before hewas transferred to 4915 BroadwayHogan was a member6Althoughserved witha copyof the complaint and a subpoena, Cottonedid notappear at the hearing nor did he produce subpoenaedrecordsIn lieu ofsubpoena enforcement proceedings the parties stipulated that the affidavit secured from Cottone in the investigation of the casewould be receivedin evidence7Benedict implied that recognition was not extended to Local 2 at thispoint becauseLocal 32B-32J hadfiled unfair labor practice charges8 Benedict stated that at the time of this conversation Rogan was stillemployedRogan terminated his employmentwith Respondent in thefirst week of September when he returnedto school WINDSOR PLACE CORP.of Local 32B-32J while employed at both locations. Asnoted, he commenced work at the 52d Street location inlate July. Hogan initially testified that a few weeks afterhe started to work at that location, Benedict called bothHogan and Rogan to his office. When the two employ-ees arrived- at Benedict's office, Benedict introducedthem to Cottone, whom Hogan claimed he had not metbefore that time. Subsequently, Hogan stated that hethought Rogan took the call and it was Rogan who toldhim that Benedict wanted the two employees to come tohis office.Hogan later admitted that he did not knowwho actually called the employees to the office. In hisdirect examination, Hogan claimed that after Benedict in-troduced the employees to Cottone, he stated that hewanted Local 2, he liked it, it was a better Union. Afterthese comments, Benedict left the room and Cottone ex-plained the benefits that Local 2 could secure for the em-ployees and he asked the employees to sign authorizationcards,which they did. On cross-examination, Hoganstated that he was uncertain whether Benedict said thathe liked or wanted Local 2 during thismeeting,althoughhe claimed that Benedict did make that statement on sev-eral occasions _According to Hogan, on October 5 he called theLocal 32B-32J hall because he wanted to know, as amember,-what was his position. He was told to come tothe hall, which he did and, while there, he signed an-other card for Local 32B-32J and an enrollment form forthe Union's pensionand health fund. Prior to this date,about September 28, Hogan had paid dues to Local 32B-32J for the period covering February to November.9 Ac-cording to Hogan, within a few days after his visit to theLocal 32B-32J hall, Benedict questioned him aboutwhether he had. any contact with that Union and Hoganadmitted that he signed an authorization card for Local32B-32J. Benedict asked Hogan why-he had done thisand Hogan responded that he did not know what to do.Hogan testified' that on October 15 Benedict told himthat he should go with Radoncic to meet Cottone at anearby restaurant to sign authorization cards for Local 2.Hogan and Radoncic went to the restaurant as directed,and met with Cottone. However, the restaurant wascrowded and expensive and the three left that restaurantand proceeded to anotherrestaurant-in the vicinity. Thesecond restaurant also was crowded and the 'three thenreturned'to Benedict's office where Cottone secured per-mission from Eschmann to use a room to talk to the em-ployees.Hogan and Radoncic proceeded to that officewhere Radoncic signed an authorization card for Local2. "Hogan testified that he did not sign another authoriza-tion card at that time. i 0 According to Hogan's testimo-ny, on directexamination,nothing further happened onthat day after Radoncic signed the card. However, oncross-examination, Hogan stated that at some point whenthe employees were in the office with Cottone, Cottoneleft the room on two occasions to talk to Benedict abouta wage increase.On the first occasion Cottone returned6Hogan claimedthat he had been inarrears inhis dues and that onSeptember 28 hepaid for thosearrears and also paiddues for months ofOctober and November-10 Hogan claimed thatthe onlycard he signed forLocal 2 was the onehe signedin-August.-'447with an offer of a $10-a-week wage increase, which wasnot accepted. Cottone. then left, allegedly to speak withBenedict, and he returned and stated that he could onlysecure a $15-a-week wage increase and he told the menthat was the best he could do. Hogan then said that was"okay." Hogan claimed that Cottone told them he wouldtry to secure a 3-year contract but he did not tell the em-ployees that a contract had been signed.Enver Radoncic testified through the use of an inter-preter. It was evident that Radoncic had a very limitedknowledge, if any, of the Englishlanguage.Accordingto Radoncic, on some unspecified day, Hogan told himthat'-. Cottone had called him at work and told him thatthe two employees should go to a restaurant to sign acard.11. He then went with Hogan to a restaurant wherehe met Cottone and signed a card. Radoncic testifiedthat he thought the card he signed was for a union buthe did not appear to know the name of the union. Ra-doncic could not read the card, and "he just signed whathe was told that is on the paper." Radoncic also claimedthat he did not put the October 12 date on the card. It,does not appear that either Cottone or Hogan could ordid translate the language on the card for Radoncic. 12Cottone's recollection of the events which led Re-spondent to accord recognition to Local 2 differs fromthe recollections of Benedict and Hogan. As noted, Cot-tone did, not refer to a conversation in' August withBenedict about the 52d Street location. According toCottone, his first contact with someone from that loca-tion occurred when he received, a call from Hogan on orabout October 5, during which Hogan expressed interestin joiningLocal 2 and in which Hogan, specifically,stated he was not interested in Local 32B-32J. Thereaf-ter, on October 10, Cottone met withHogan at arestau-rant, he =explained the advantages of Local 2 membershipand Hogan signed an authorization card for Local 2. At.this time, Hogan advised Cottone that another employeeat the 52d Street location also was, interested in joiningLocal 2 and it was agreed that Hogan would arrange forFottone to meet with this employee. On October 11,Cottone calledBenedictand told him that he had author-izationcards from the two employees and Benedict re-plied that if the employees wanted the Union, he wouldaccept it. A meetingwas arrangedfor the following dayto discuss -a contract. On October 12, Cottone met withBenedict and showed him a Local 2 contract. The twodiscussed'wages,welfare benefits, and working condi-tions.At some point, Cottone called-Hogan from Bene-dict's office and told Hogan what the wage increaseswould be for Hogan and Radoncic and'he asked Hoganif the increase was acceptable. Hogan agreed and Cot-tone signed the contract with Benedict. According toCottone, at some point Benedict asked him if he hadsigned. authorization cards and he replied that he hadsigned cards.Cottotie claimed thatBenedictdid not lookat the cards. "He took my word for this and did not askto see the cards." ,Radoncic referred to the authorization card as a contract12 Radoncic speaks the Yugoslavianlanguage 448DECISIONS OF NATIONAL.LABOR RELATIONS BOARDAccording to Cottone's 'affidavit, he had not securedRadoncic's card on October 11 when he spoke to Bene-dict and arranged the meeting.to discuss a contract. Heclaimed that he made arrangements with Hogan on theevening of October 11 to meet Radoncic in a restauranton the following day before he met with Benedict. Itwas at this time that he. secured Radoncic's card.Cottone claimed that Hogan and Radoncic signeddues-checkoff forms but the circumstances under whichthey signed these forms is unclear from Cottone's affida-vit.However, according j to Benedict, he called the em-ployees to his office after he received the forms forhealth insurance plans and dues-checkoff authorizationcards from Local. 2 and he gave the forms to the em-ployees and they signed them at that time. It is unclearwhether this occurred in November 1984 or January1985.The parties stipulated that as of the date of thehearing dues had not been deducted.The document, submitted as the original contract, t ahas.typed at the top that the agreement was, made onOctober 12 with Windsor Place Corporation. The con-tractwas to be effective from 10-15-84 to 10-14-87; thewage' increase for the superintendent was $3.15 for thefirst year, $3.35 for the second year, $3.55 for the thirdyear;' the wage increase for the porter was $2.90 the firstyear, $3.15 for the second year, and $3.20 for the thirdyear.-DiscussionThe General Counsel contends that Respondent, byvarious acts, rendered unlawful assistance to Local 2 andthereafter recognized and entered'into a collective-bar-gaining agreementwith Local 2, although that Union didnot represent an uncoerced majority of Respondent's em-ployees. It is the Respondent's position that the collec-tive-bargaining agreement is valid on its face and, there-fore, it is the burden of the General Counsel to provethat the recognized union did not represent an uncoercedmajority of the employees at the time recognition wasextended and the collective-bargaining was executed.This, he claims, the General Counsel has failed to do.There are several significant differences among theversions given by Hogan, Benedict, and Cottone aboutthe various events. There, therefore, are credibility reso-lutions which must be made. In resolving these credibil-ity issues, consideration must be given to the demeanorof the witnesses, the weight. of the respective evidenceprovided by them, and the reasonable inferences to bedrawn from the record as a whole.14At some point, Hogan signed an authorization card forLocal 2, but when and under. what circumstances is indispute.Hogan claimed that he signed it in August, afterBenedict introduced him to Cottone and expressed hispreference for Local 2. Benedict denied that he intro-duced Hogan to Cottone in August, although he testifiedthat it was in August that Cottone first told him thatLocal 2 represented the employees. Although not statedexplicitly,Benedict indicated that he did not know howHogan met Cottone. According to Cottone, it wasHogan who contacted him in October and expressed in-terest in becoming a member of Local 2. I do not creditthe testimony of Benedict or Cottone's statement formany reasons,includingthe fact that they contradictHogan denied that he had met or knownCottone before Benedict introduced them. I credit thattestimony. Hogan worked in buildings where Local 32B-32J was the recognized collective-bargaining representa-therefore, have no reason to meet or' know Cottone,. arepresentative of a rivalunion.Nor would 'Cotton havehad occasion to visit the premises where Local 32B-32Jwas the collective-bargaining representative. It is also un-likely that Hogan' would have contacted Cottone in Oc-tober to express an interest in becoming a member ofLocal 2, in view' of the fact that he had paid dues to-Local 32B-32J for a period of several months extendinginto November and also had signed another authorizationcard for that Union. The one person who knew bothHogan and Cottone was Benedict and I am convincedthat he arranged the meeting between Cottone and theemployees, expressed his preference for that Union; andallowed Cottone to use his premises to induce employeesto sign authorization cards for Local 2.Respondent argues, however, that even if Benedict didintroduce Cottone to the employees and express a prefer-ence for Local 2, under Board, law this conduct wouldbe insufficient to establish that Respondent has renderedunlawful aid and assistance to that Union. It is true thatthe Board has held that it is not "per se" unlawful for anemployer to allow a union representative to address em-ployees on company time and property. 15 However,there are circumstances where such conduct has beenfound to violate Section 8(a)(1) and (2) when other as-sistance also has been given. 16 The Supreme Court hasheld that the existence of interference by an employermustbe determined by careful scrutiny of all factors,often subtle, which restrain an employee's choice and forwhich the employer may be said to be responsible. 117The Board, also, has stated that in assessing the impactof an employer's assistancethe totality of the circum-stances must be considered. 18 --There are several factors present in the instant, -casewhich were not present in the cases, cited by Respond-ent.Thus, whenBenedictintroduced Cottone to Hoganand allowed Cotton'to use Respondent's premises tospeak to Hogan on worktime, thereby indicating hispref-erence for Local 2, he was aware that Hogan had been amember ofLocal 32B-32J when employed at otherbuildings.Moreover, Hogan testified that Benedict ques-tioned, him about his, status with Local 32B-32J on orabout October 5 and he told Benedict at that time thathe had signed a card for Local 32B-32J. Based on myobservation of the witnesses, I credit that testimony.15ManuelaMfgCo, 143 NLRB 379 (1963)13 The original contract was submitted by agreement after the close of11Hollander Home Fashion Corp,255 NLRB 1098(1981).the hearing and has been given the same number as the document in evi-17Machinists Local 35(SerrickCorp) v. NLRB,311 U S. 72(1946).dence-18MGR EquipmentCorp.,272NLRB-353 (1984),Farmers Energy14Northridge Knitting Mills,223 NLRB 230 (1976).-'_Corp.,266 NLRB 722 (1983);SiroSecurity, 247 NLRB 1266, 1271 (1980) WINDSORPLACE CORPNotwithstanding this knowledge, Benedict did not ques-tionCottone's 'statementthat he represented both em-ployees when Cottone made that representation in Octo-ber, although Benedict knew that Hogan` had signed anauthorization card for Local 32B-32J and that Radonciccould not speak, or understand English. Benedict's onlycomment, according to Cottone, was that if that waswhat, the employees wanted, he 'would -accept itAstrange statementfor an employer who possessed knowl-edge which' certainly cast doubt' on the Union's allegedmajority status.-It isobvious that when an employeesigns-authoriza-tion cards for two unions, he has failed to indicate, clear-ly,which union he desires as his bargaining representa-tive.The Board recognized this fact and has stated that,as a generalrule, neither card will be counted towardmajority status. Although the Board has stated that therule isgeneral rule"must be of sufficient reliability to leave nodoubt that the card signer intended only one card, andwhich card" to indicate the union he designated as hisable evidence indicates that' Hogan signed the Local 2authorization' card under circumstances which amountedto duress. 20 However, when not under those circum-stancesHogan paid his duesto and signedan authoriza-tion card for Local 32B-32J. The evidence in this recordis insufficient to meet the test enunciated by the Board inorder to waive the general rule about dual authorizationcards. Therefore, I find that the 'card that Hogan signedfor Local 2 cannot be used to establish that Union's ma-jority status. 2 iAlthough R""'^--;c testified that he thought the cardhe signed had sw..cthing to do with a union, he admittedthat he could not read the card he signed. There ,is noevidence that Cottone or Hogan did or could translatethe card for Radoncic. Thus, Radoncic signed a cardwithout understanding its contents or purpose.When acard is completely unintelligible to an employee therecan be no presumption that he intended the union to behis/her collective-bargaining representative.22Further-more, if signed cards do not represent an informedchoice,assumingan employer's good faith, they cannotbe considered reliable representation of employee senti-ments when there is evidence of the employer's assist-ance to theunion.23Accordingly, I find that the authori-zation card signed by Radoncicalso cannotbe consid-ered as evidence of Local 2's majoritystatus.Benedictextended recognition to Cottone and enteredinto negotiationswith him without requiring Cottone to19Crest Containers Corp,223 NLRB 739 (1976)20 Benedict,by,his conductto the employeesand allowing him to speak to them on Respondent'spropertyon the em-ployee'sworktime, had indicated to Hogan which union he wantedHogan,who had been rehired by Benedict,certainly did not want toincur his displeasure.21 1 have found that Benedict was aware that Hogan was a member ofLocal 32B-32J at thetime he extended recognitionof Local 2 However,even if Benedict had been unaware of thatfact,thiswould not make theauthorization card,which Hogan signed forLocal 2,a valid card whichwould support Local 2's majority status.22BrancatoIron Works,170 NLRB75, 81 (1968)23 Hollander HomeFashion Corp,supra.449demonstrate Local 2's majority statusAlthough Bene-dict claimed that he did examine authorization cards andcompare signatures at some point during the meeting, hewas uncertain whether he did this before or after hecommenced negotiations with Cottone. On the otherhand, Cottone stated that he did not show authorizationcards to Benedict. Benedict "took his word" about theUnion's majority status. I credit Cottone's statement onthis aspect. A demonstration of a union's majority statusin some manner is necessary before an employer canextend recognition.24 In the instant case, there was nosuch demonstration and the Union's claim of majoritystatus was not substantiated before the negotiations com-menced In these circumstances,assumingthat I hadfound the authorization cards to be valid, I would, nev-ertheless, find that Respondent had rendered unlawful as-sistanceand support to Local 2.Accordingly, I find that Respondent rendered unlaw-ful assistance and support to Local 2 by introducing Cot-tone to the employees and by permitting him to solicitemployees to sign authorization cards for Local 2 on Re-spondent's property during worktime; by extending rec-ognition to Local 2, although Local 2 did not representan uncoerced majority of the employees and did nothave valid authorization cards from the employees andby entering into negotiations with Local 2 and executinga collective-bargaining agreement with Local 2, although,Local 2 had not demonstrated that it represented an un-coerced majority of Respondent's employees. It is wellestablished that a grant of recognition to a minorityunion is a clear abridgement of the Section 7 rights ofof the Act.2 sI further find that Respondent rendered unlawful as-sistanceand support to Local 2 and violated Section8(a)(1) and (2) of the Act by entering into a collective-bargaining agreement with Local 2 and maintaining saidagreement in force and effect, which agreement containsa union-security provision -requiringmembership as acondition of employment and which agreement also con-tainsa dues-checkoff provision. Finally, I find that Re-spondent rendered unlawful assistance and support toLocal 2 by providing dues-checkoff authorization formsfor employees to sign, pursuant to provisions of the col-lective-bargaining agreement.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend an order direct-ing it to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act:More : particularly, having found that Respondent hasinterferedwith, restrained, and coerced its employees inthe exercise of their right freely to select their own bar-gaining representative in that Respondent unlawfullysupported, assisted, and recognized Local 2, I shall rec-24 RockwellInternationalCorp,220 NLRB 1262 (1975)21LadiesGarmentWorkersUnion vNLRB,366 U S 731 (1961),SMIof Worcester, Inc,271NLRB1508 (1984),Farmers Energy Corp,supra,EliasMallouk Realty Corp,265 NLRB 1225, 1236 (1982) 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDommend that Respondent cease providing such unlawfulsupport and assistance, and withdraw and withhold allrecognition from Local 2 at 155 East 52d Street, NewYork, New York,unlessand until Local 2 shall havebeen certified by -the Board as the exclusive bargainingrepresentative of Respondent's employees at that loca-tion. I shall recommend further -that Respondent ceasegiving effect to the contract or agreement with Local 2,or to any renewal, modification, or extension of suchagreement. However, nothing in my Order shall author-ize or require the withdrawal or elimination of any wageincrease or other benefit, term, or condition of employ-ment,which may have been established pursuant to suchan agreement.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within "the meaning of Section 2(6) and (7) of theAct.2.Local 2 is a labor organization within themeaningof Section 2(5) of the Act.3.By assisting Local 2 in obtaining authorization cardsfrom its employees; by recognizing Local 2 as the collec-tive-bargaining representative although Local 2 did notrepresent an uncoerced majority of its employees; byrecognizing Local 2, without any demonstration of itsmajority status, as the exclusive bargaining representativeof its employees at 155 East 52d Street, New York, NewYork, and by executing a contract with Local 2 coveringsuch employees at a time when Local 2 did not representan uncoerced majority; and by maintaining such contractin effect,Respondent has engaged in, and is engaging in,unfair labor practiceswithin the meaning of Section8(a)(1) and(2) of the Act.4.By including in the contract provisions for union se-curity and dues deduction Respondent has violated Sec-tion 8(a)(1) and (2) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act. .On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed26ORDERThe Respondent,Windsor Place Corp., New York,New York, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)AssistingLocal 2, New York State IndependentUnion of Building Service Employees and FactoryWorkers, N.F.I.U. (Local 2), by permitting solicitation ofitsemployees on its premises at 155 East 52d Street,New York, New York, during worktime.(b)Recognizing Local 2 as the collective-bargainingrepresentative of its employees at 155 East 52d Street,26 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.New York, New York, without any demonstration of itsmajority status.(c)Recognizing and" negotiating with Local 2 as theexclusive representative of its employees at 155 East 52dStreet,New York, New York, for the purpose of collec-tive bargaining unless and until such labor organization iscertified by the Board as the. exclusive representative ofthe employees pursuant to Section 9(b) of the Act.(d) Enforcing or giving effect to its collective-bargain-ing agreement with Local 2, at the above-stated location,or any extension, renewal, or modification thereof or anysuperseding agreement, provided, however, that nothingin this Order shall authorize or require the withdrawal orelimination of any wage increases or benefits or termsand conditions of employment which may have been es-tablished pursuant to such a contract.(e) In any like-or related manner interfering with, re-.straining,or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Withdraw and withhold all recognition from "Local2 as the exclusive collective-bargaining representative ofitsemployees at 155 East 52d Street, New York, New,York, unless and until the labor organization has beenduly certified by the Board as the exclusive representa-tive of such employees.(b) Post at 155 East 52d Street, New York, New York,and at its office copies of the attached notice marked"Appendix."27 Copies of the notice, on forms providedby. the Regional Director for Region 2, after beingsigned by the Respondent's authorized representative,shall be posted by the Respondent immediately -upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices -to employ-ees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-27 If this Order is enforced by a Judgment of a UnitedStates Court ofAppeals, thewords in the notice reading "Postedby Order of the Na-tional Labor Relations Board"shall read "Posted Pursuant to a Judgmentof the UnitedStates Court of AppealsEnforcing an Order of the Nation-al Labor Relations Board "-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the- National Labor Relations -Act and has or-dered us to post and abide by this notice.WE WILL NOTassist orcontribute support to Local 2,Employees and Factory Workers, N.F.I.U. WINDSOR PLACE CORPWE WILL NOT recognize and negotiate with the abovenamed Union as the exclusive representative of our employees at 155 East 52d Street New York,New Yorkfor the purpose of collective bargaining unless and untilsuch labor organization is certified by the NationalLabor Relations Board as the exclusive representative ofsuch employeesWE WILL NOT enforce or give effect to our collectivebargaining agreement with the above named Union forthe premises at 155 East 52d Street,New York NewYork or to any extension renewal or modificationthereof or to any superseding agreement provided thatwe will not alter any wage increases or any other benefits put into effect as the result of those agreementsWE WILL NOT encourage membership in the abovenamed Union by requiring employees to join that orgamnation as a condition of obtaining or retaining employment with us451WE WILL NOT recognize negotiate or enter into anynew agreement with Local 2 unless and until that unionhas been certified as the representative of our employeesat 155 East 52d Street New York New YorkWE WILL NOT in any like or related manner interferewith restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL withdraw and withhold all recognition fromLocal 2 New York State Independent Union of BuildingService Employees and Factory Workers N F I U asthe collective bargaining representative of our employeesat 155 East 52d Street New York New York unless anduntil the labor organization has been certified by the National Labor Relations BoardWINDSOR PLACE CORP